Citation Nr: 1122211	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-47 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina




THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for residuals of a back injury.




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel








INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from April 1953 to April 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of a Department of the Veterans Affairs (VA) Regional Office (RO).

In April 2011, in writing, the Veteran revoked as his representative the North Carolina Division of Veterans Affairs and indicated that he would represent himself.


FINDINGS OF FACT

1.  In a rating decision in October 2007, the RO denied service connection for residuals of a back injury; after the Veteran was notified of adverse determination and of his appellate rights, the Veteran did not appeal the rating decision, denying the claim. 

2.  The additional presented since the rating decision by the RO in October 2007 is cumulative of evidence previously of record or the evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for residuals of a back injury. 






CONCLUSION OF LAW

As new and material evidence has not been presented, the claim of service connection for residuals of a back injury is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).


The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, dated in December 2008 and in April 2009. 

The Veteran was notified that new and material evidence was needed to reopen the claim of service connection, that is, evidence not previously considered, which was not redundant or cumulative of evidence previously considered, and that related to the reason the claim was previously denied, that is, any post-service back condition was not related to service.  The notice included the type of evidence needed to substantiate the underlying claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.

The Veteran was notified that VA would obtain VA records and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre- adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service separation examination.  In December 2006, the National Personnel Records Center (NPRC) stated that no additional service treatment records were on file and that the Veteran's service was "Fire Related," indicating that such records had been destroyed by fire in 1973 .  In December 2008 and in April 2009, the RO notified the Veteran that most of his service records were destroyed by fire and requested he provide any available service records.  The Veteran did not respond to the request for additional information or evidence.

A VA examination is not required because the Veteran has not submitted new and material evidence to reopen the claim for service connection for a back disability.  38 C.F.R. § 3.159(c)(4)(iii).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

New and Material Evidence

The Veteran's claim of service connection for residuals of a back injury was denied by the RO in a rating decision in October 2007.  The basis of the denial was that there was no evidence of residuals of a back injury related to service.  After the Veteran was notified of the rating decision and of his appellate rights, the Veteran did not appeal the rating decision, denying the claim, and the rating decision became final based on the evidence of record.   38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.




If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is beyond the competence of the person making the assertion.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion).

The evidence of record at the time of the in rating decision in October 2007consisted of the Veteran's service separation examination, which noted a normal spine; private medical records, dated from 1967 to 2006, which showed complaints of back pain, beginning in 1970, which were not associated with an injury in service; and the Veteran's statements that he injured his back in a wreck at Ft. Riley, Kansas in 1953 and that he had experienced constant pain from the back injury.  

Evidence relating to the claim for service connection for a back disability since the rating decision in October 2007 consists of private medical records, dated from 2006 to 2009 showing complaints of back pain.  



This evidence is cumulative evidence because it shows complaints of back pain, which were not associated with an injury in service, and back pain not associated with an injury in service was previously considered by the RO in the rating decision October 2007.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

The other evidence presented consists of a lay statement, dated in November 2008, from a friend of the Veteran, who has known the Veteran before and since the Veteran's period of service, who stated that the Veteran told him that sometime in 1953, he, the Veteran, had injured his back while he was stationed at Fort Riley.  The friend stated that since service the Veteran had continuously complained about chronic back pain.

To the extent that the friend's statement pertains to the Veteran suffering a back injury in service, although the friend knows the Veteran and had the opportunity to observe the Veteran and is competent to describe what he has personally observed, the lay statement is competent only to the extent to what was actually observed. 

Whether evidence is competent is a legal question, that is, whether the evidence is admissible as distinguished from the credibility of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As the friend did not actually see the injury in service, the statement about an injury in service as related by the Veteran is not competent evidence to show that the Veteran sustained a back injury in service.  And evidence that is not competent is not admissible or to be considered.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay evidence is competent if it is limited to matters that the witness actually observed and is within the realm of the witness's personal knowledge; lay witness competency is not unlimited, and the fact that a lay witness may personally know the veteran and may have had the opportunity to observe him does not render the witness's testimony universally competent; lay testimony is competent only when it regards symptoms of an injury and lay testimony is not competent to prove the veteran had particular injury [without personal knowledge of the injury]).

To the extent the friend's statement is offered as relating back pain after service to a back injury in service, whereas here the determination involves a question of causation, the friend as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159; see Layno at 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

In this case, whether the Veteran's post-service back pain is due to an injury in service cannot be determined by the Veteran's friend based on mere personal observation, that is, perceived through the senses.  For this reason, the question is not a simple medical one that the friend as a lay witness is competent to offer an opinion on.  And no factual foundation has been established to show that the friend is otherwise qualified through specialized education, training, or experience to offer a medical opinion.

For these reasons, the lay statements of the Veteran's friend are not competent evidence.  And evidence that is not competent is not admissible or to be considered. 

As the additional evidence is not new and material, the claim of service connection for residuals of a back injury is not reopened.  As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

      (The Order follows on the next page.). 








ORDER

As new and material evidence has not been presented, the claim of service connection for residuals of a back injury is not reopened, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


